Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 5-14 and 27 are rejected under 35 U.S.C. 102(a1) as being anticipated by Terai (US 2017/0117327, see IDS dated 04/27/19).
Regarding claim 1, Terai discloses, in fig. 4, a variable resistance memory device, comprising: a plurality of first conductive lines WL extending in a first direction (fig. 3A); a plurality of second conductive lines BL extending in a second direction; a plurality of memory cells 20/30, each memory cell at a respective intersection, with respect to a top down view, between a corresponding one of the first conductive lines WL and a corresponding one of the second conductive lines BL, each memory cell 20/30 comprising a variable resistance structure (PCM 25) and a switching element (OTS 28) sandwiched between a top electrode 21 and a bottom electrode 29; and a first dielectric layer 12 filling a space between the switching elements 
Regarding claim 2, Terai discloses further comprising a second dielectric layer 40 on the first dielectric layer 12 and filling a space between the top electrodes 21 of the memory cells, wherein the first dielectric layer (silicon oxide 12, [0054]) has a dielectric constant less than a dielectric constant of the second dielectric layer (silicon nitride 40, [0074]). 
Regarding claim 5, Terai discloses wherein the third dielectric layer (SiN 40, [0074]) has a dielectric constant greater than the dielectric constant of the first dielectric layer (USG 12, [0054]).  
Regarding claim 6, Terai discloses wherein each of the top electrodes 21 includes a first carbon electrode pattern, a metal pattern, and a second carbon electrode pattern that are sequentially stacked ([0063]), and wherein the top surface of the first dielectric layer 12 is lower than a top surface of the metal pattern (fig. 4). 
Regarding claim 7, Terai discloses wherein the top surface of the first dielectric layer 12 is higher than a bottom surface of the metal pattern 21 (fig. 4). 
Regarding claim 8, Terai discloses wherein each of the top electrodes 21 includes a carbon electrode pattern and a metal pattern on the carbon electrode pattern ([0063]).

Regarding claim 10, Terai discloses wherein each of the top electrodes 21 includes a carbon electrode pattern ([0063]), and wherein the top surface of the first dielectric layer 12 is higher than a bottom surface of the carbon electrode pattern and lower than a top surface of the carbon electrode pattern (fig. 4).
Regarding claim 11, Terai discloses further comprising a sidewall dielectric layer 23 between the first dielectric layer 12 and the switching elements 28, wherein a dielectric constant of the first dielectric layer (silicon oxide 12, [0054]) is less than a dielectric constant of the sidewall dielectric layer (silicon nitride 40, [0070]).
Regarding claim 12, Terai discloses wherein the sidewall dielectric layer 23 extends onto a bottom surface of the first dielectric layer 12 (fig. 4). 
Regarding claim 13, Terai discloses wherein the sidewall dielectric layer 23 includes one or more of a silicon nitride and a silicon oxide ([0070]).
Regarding claim 14, Terai discloses further comprising a second dielectric layer 40 on the first dielectric layer 12 and filling a space between the top electrodes 21 of the memory cells, wherein the dielectric constant of the sidewall dielectric layer 23 is greater than a dielectric constant of the second dielectric layer 40 (fig. 4). 
Regarding claim 27, Terai discloses, in fig. 4, a variable resistance memory device, comprising: a plurality of first conductive lines WL extending in a first direction (fig. 3A); a plurality of second conductive lines BL extending in a second direction; a plurality of memory cells 20/30, each memory cell at a respective intersection, with respect to a top down view, between a corresponding one of the first conductive lines WL and a corresponding one of the second conductive lines BL, each memory cell 20/30 comprising a variable resistance structure (PCM 25) and a switching element (OTS 28) sandwiched between a top electrode 21 and a bottom electrode 29; a first dielectric layer 12 filling a space between the switching elements OTS 28 of the memory cells 20/30; a second dielectric layer 40 on the first dielectric layer 12 and filling a space between the top electrodes 21 of the memory cells; and a third dielectric layer 18 on the second dielectric layer 40 and filling a space between the second conductive lines BL (into the page direction), wherein a top surface of the first dielectric layer 12 is disposed between bottom and top surfaces of the top electrodes 21 of the memory cells, wherein a dielectric constant of the first dielectric layer 12 (USG 12, [0054]) is less than a dielectric constant of each of the second (SiN 40, [0074]) and third dielectric layers (SiO 18, [0054]), and wherein the third dielectric layer 18 contacts the second dielectric layer 40.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terai (US 2017/0117327) in view of You et al. (US 10,157,790; hereinafter You).
Terai discloses the first dielectric layer 12 comprises SiO, BSG, FSG, BPSG ([0054]), and wherein the second dielectric layer 40 contains no carbon ([0074]). 
Terai does not disclose the first dielectric layer contains carbon.  
However, You discloses the ILD 160 (fig. 23) comprises silicon oxycarbide, silicon oxycarbonitride, and silicon carbonitride (col. 12, lines 11-20). It would have been obvious to one of ordinary skill in the art to have a low-k ILD materials as taught by You, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Allowable Subject Matter


3.	Claims 15-20 are allowed.
4. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein a bottom surface of the first dielectric layer is higher than top surfaces of the variable claim 15) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Response to Arguments
5.	Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
The applicant argues that Terai fails to disclose the top electrodes includes “a first carbon electrode pattern, a metal pattern, and a second carbon electrode pattern that are sequentially stacked, and wherein the top surface of the first dielectric layer is lower than a top surface of the metal pattern” (claim 6); or “a carbon electrode pattern and a metal pattern on the carbon electrode pattern” (claim 8).
This argument is not persuasive. Terai discloses the top electrode 21 may be at least one of Ti, Ta, W, Al, Cr, Zr, Nb, Mo, Hf, B, C or nitrides thereof ([0063]). As such, Terai discloses the top electrode 21 is a stack of multiple layers of the above materials, which is stacked in any orders and in any combinations thereof.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818